

117 S1474 IS: Respect for Workers Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1474IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Reed (for himself, Ms. Warren, Mr. Brown, Mr. Van Hollen, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reaffirm the importance of workers. 1.Short titleThis Act may be cited as the Respect for Workers Act.2.Board of Governors of the Federal Reserve SystemThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended—(1)in section 2B(b) (12 U.S.C. 225b(b)), by inserting and distributional effect after conduct; and(2)in section 10 (12 U.S.C. 241), in the third sentence of the first undesignated paragraph, by inserting and at least 1 member with demonstrated primary experience in supporting or protecting the rights of workers, who shall be the lead member of the Board in charge of promoting effectively and developing policy recommendations for the Board to meet the goal of maximum employment described in section 2A before the period at the end.3.ApplicabilityThe amendment made by section 1(2) shall apply to any appointment to the Board of Governors of the Federal Reserve System made on or after the date of enactment of this Act. 